Citation Nr: 1828844	
Decision Date: 05/17/18    Archive Date: 05/23/18

DOCKET NO.  15-03 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for sleep apnea.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S.S. Mahoney, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1979 to July 1990 and on active duty for training (ACDUTRA) from July 23, 2009 to May 31, 2010. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  In this regard, the record shows that additional private treatment records were associated with the record within a year of the November 2013 rating decision.  However, since the RO never determined whether the additional private treatment records constituted new and material evidence with respect to the November 2013 rating decision, that decision never became final and is the proper rating decision on appeal to the Board.  38 C.F.R. § 3.156(b).

The Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2018.


FINDING OF FACT

The Veteran's sleep apnea had its clinical onset on May 24, 2010, during a period of ACDTURA.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for sleep apnea are met.  38 U.S.C. §§ 101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).



ORDER

Service connection for sleep apnea is granted.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


